      Case 4:20-cv-00292-MW-HTC Document 14 Filed 02/12/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


MATTHEW A. TOBIN,

             Plaintiff,

v.                                         Case No.: 4:20cv292-MW/HTC


TAYLOR CORRECTIONAL
INSTITUTION, et al.,

          Defendants.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation, ECF No. 12. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “Plaintiff’s claims are DISMISSED

without prejudice for failure to prosecute and for failing to comply with this Court’s

orders.” The Clerk shall close the file.

      SO ORDERED on February 12, 2021.

                                           s/Mark E. Walker
                                           Chief United States District Judge
